1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11                                                        Case No.: 3:20-cv-0584-JAH-MDD
     KENNETH ST. SAUVER
12
     BA-5720,                                             ORDER DISMISSING CIVIL
13                                       Plaintiff,       ACTION WITHOUT PREJUDICE
                                                          FOR FAILING TO PAY
14   v.                                                   FILING FEE REQUIRED
15                                                        BY 28 U.S.C. § 1914(a) AND/OR
     BYRD-HUNT;
                                                          FAILING TO MOVE TO PROCEED
16   DANIEL PARAMO,
                                                          IN FORMA PAUPERIS
17                                    Defendants.         PURSUANT TO
                                                          28 U.S.C. § 1915(a)
18
19
20         KENNETH ST. SAUVER (“Plaintiff”), currently incarcerated at Salinas Valley
21   State Prison located in Soledad, California, and proceeding pro se, has filed a civil rights
22   complaint (“Compl.”) pursuant to 42 U.S.C. § 1983 (ECF No. 1).
23   I.    Failure to Pay Filing Fee or Request IFP Status
24         All parties instituting any civil action, suit or proceeding in a district court of the
25   United States, except an application for writ of habeas corpus, must pay a filing fee of
26
27

                                                      1
                                                                                 3:20-cv-0584-JAH-MDD
1    $400. See 28 U.S.C. § 1914(a). 1 An action may proceed despite a plaintiff’s failure to
2    prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
3    § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
4    Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the Plaintiff is a prisoner, and
5    even if he is granted leave to commence his suit IFP, he remains obligated to pay the
6    entire filing fee in “increments,” see Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir.
7    2015), regardless of whether his case is ultimately dismissed. See 28 U.S.C. § 1915(b)(1)
8    & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
9           Plaintiff has not prepaid the $400 in filing and administrative fees required to
10   commence this civil action, nor has he submitted a properly supported Motion to Proceed
11   IFP pursuant to 28 U.S.C. § 1915(a). Therefore, his case cannot yet proceed. See 28
12   U.S.C. § 1914(a); Andrews, 493 F.3d at 1051.
13   II.    Conclusion and Order
14          For the reasons set forth above, the Court hereby:
15          (1)     DISMISSES this action sua sponte without prejudice for failure to pay the
16   $400 civil filing and administrative fee or to submit a Motion to Proceed IFP pursuant to
17   28 U.S.C. §§ 1914(a) and 1915(a); and
18          (2)     GRANTS Plaintiff forty-five (45) days leave from the date this Order is
19   filed to: (a) prepay the entire $400 civil filing and administrative fee in full; or (b)
20   complete and file a Motion to Proceed IFP which includes a certified copy of his trust
21   account statement for the 6-month period preceding the filing of his Complaint. See 28
22   U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2(b).
23
24
25   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50.
26   See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14
     (eff. Dec. 1, 2014). The additional $50 administrative fee does not apply to persons granted leave to
27   proceed IFP. Id.

                                                         2
                                                                                          3:20-cv-0584-JAH-MDD
1          IT IS FURTHER ORDERED that the Clerk of the Court shall provide Plaintiff
2    with this Court’s approved form “Motion and Declaration in Support of Motion to
3    Proceed In Forma Pauperis.” If Plaintiff fails to either prepay the $400 civil filing fee or
4    complete and submit the enclosed Motion to Proceed IFP within 45 days, this action will
5    remain dismissed without prejudice based on Plaintiff’s failure to satisfy 28 U.S.C.
6    § 1914(a)’s fee requirements and without further Order of the Court.
7          IT IS SO ORDERED.
8
9
10   Dated: April 3, 2020
11                                               Hon. John A. Houston
                                                 United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                                   3
                                                                                3:20-cv-0584-JAH-MDD
